OPINION — AG — ** HUMAN RIGHTS COMMISSION — LOCAL COMMISSIONS ** LOCAL COMMISSIONS CANNOT PROPERLY BE THE " DESIGNATED REPRESENTATIVES " OF THE HUMAN RIGHTS COMMISSION WITHIN THE STATUTORY CONTEXT OF 25 Ohio St. 1971 1507 [25-1507](A), LOCAL COMMISSIONS CANNOT REQUIRE ANSWERS TO INTERROGATORIES UNDER THE PROVISIONS OF 25 Ohio St. 1971 1501 [25-1501](6) CITE: OPINION NO. 74-189, 25 Ohio St. 1971 1704 [25-1704], 25 Ohio St. 1971 1703 [25-1703] [25-1703], 25 Ohio St. 1971 1101 [25-1101] (NATHAN J. GIGGER)